Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is insufficient antecedent basis for following limitation in the claims
Claims 2, 3, 8 and 9 recite the limitation "the number" in line 1. The phrase should be changed to “a number” for all claims.
Claims 4 and 10 recite the limitation, “the two second transistors” in line 3. The phrase should be changed to “two second transistors” without “the”.
Claims 6 and 12 recite the limitation, “the same pixel structure” in line 2. The phrase should be changed to “a same pixel structure”.
Claims 5, 11 are rejected as being dependent on rejected base claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuge (PGPUB 2014/0146027 A1) .
Independent Claims
As to claim 1, Tsuge (Figs. 12, 13) teaches, an array substrate (liquid crystal panel 3L) comprising:
a plurality of data lines (signal wires 18L)(¶ 101); and
a plurality of columns of pixel structures (pixel circuits 12La and 12Lb: i.e. La is the upper pixel and Lb is the lower pixel in a column) which are respectively connected to the plurality of data lines in one-to-one correspondence (Fig. 13)(¶ 103); 
wherein each of the plurality of columns of the pixel structures comprises a plurality of pixel structures (pixel circuits 12a and 12Lb), each of the plurality of pixel structures comprising two adjacent sub-pixel units and a first transistor (transistor 20L), (switch 17La, 17Lb: i.e. Fig. 13 shows that the switches are transistors), and the first transistor being connected to the second transistors of the two adjacent sub-pixel units and the data line respectively (Fig. 13: i.e. 20L connects source signal wire 18L with switches 17La and 17Lb).

As to claim 7, Tsuge (Figs. 12, 13) teaches, a display panel (display device), comprising an array substrate (liquid crystal panel 3L), wherein the array substrate comprises:
a plurality of data lines (signal wires 18L)(¶ 101); and
a plurality of columns of pixel structures (pixel circuits 12La and 12Lb: i.e. La is the upper pixel and Lb is the lower pixel in a column) which are respectively connected to the plurality of data lines in one-to-one correspondence (Fig. 13)(¶ 103); 
wherein each of the plurality of columns of the pixel structures comprises a plurality of pixel structures (pixel circuits 12a and 12Lb), each of the plurality of pixel structures comprising two adjacent sub-pixel units and a first transistor (transistor 20L), the sub-pixel unit comprising a second transistor (switch 17La, 17Lb: i.e. Fig. 13 shows that the switches are transistors), and the first transistor being connected to the second transistors of the two adjacent sub-pixel units and the data line respectively (Fig. 13: i.e. 20L connects source signal wire 18L with switches 17La and 17Lb).

	As to claim 15, Tsuge (Figs. 12, 13, 20) teaches, a driving method for driving a display panel (display device), wherein the display panel comprises an array substrate (liquid crystal panel 3L);

a plurality of data lines (signal wires 18L)(¶ 101); and
a plurality of columns of pixel structures (pixel circuits 12La and 12Lb: i.e. La is the upper pixel and Lb is the lower pixel in a column) which are respectively connected to the plurality of data lines in one-to-one correspondence (Fig. 13)(¶ 103); 
wherein each of the plurality of columns of the pixel structures comprises a plurality of pixel structures (pixel circuits 12a and 12Lb), each of the plurality of pixel structures comprising two adjacent sub-pixel units and a first transistor (transistor 20L), the sub-pixel unit comprising a second transistor (switch 17La, 17Lb: i.e. Fig. 13 shows that the switches are transistors), and the first transistor being connected to the second transistors of the two adjacent sub-pixel units and the data line respectively (Fig. 13: i.e. 20L connects source signal wire 18L with switches 17La and 17Lb);
the driving method comprising:
controlling, when a first sub-pixel unit in each of the plurality of pixel structures operates, the second transistor of the first sub-pixel unit and the first transistor to be turned on (i.e. when 12La operates, both transistor 20L and switch 17La must turn on during write period Wa as shown in Figs. 13 and 20); and 
controlling, when a second sub-pixel unit in each of the plurality of pixel structures operates, the second transistor of the second sub-pixel unit and the first transistor to be turned on (i.e. when 12Lb operates, both transistor 20L and switch 17Lb must turn on during write period Wb as shown in Figs. 13 and 20), wherein the first sub-pixel unit and the second sub-pixel unit are two sub-pixel units sequentially arranged in any one of the pixel structures in a scanning direction of the display panel (Fig. 20: i.e. write periods Wa and Wb operate in sequential manner relative to the positions of pixels 12La and 12Lb).

Dependent Claims
	As to claims 2 and 8, Tsuge (Fig. 13) teaches, wherein a number of second transistors in the sub-pixel unit is either 1 or 2 (i.e. the number of second transistors is 2 for 17La and 17Lb as shown in Fig. 13)

	As to claims 3 and 9, Tsuge (Fig. 13) teaches, wherein the number of first transistors in the pixel structure is either 1 or 2 (i.e. the number of first transistor is 1 for 20L)

	As to claims 4 and 10, Tsuge (Fig. 13) teaches, wherein the sub-pixel unit comprises one second transistor (switch 17La), and the pixel structure comprises one first transistor (transistor 20L), the first transistor being between (i.e. 20L is connected between 17La and 17Lb via secondary source signal wire 18Ls)(¶ 106).

As to claims 5 and 11, Tsuget (Fig. 13) teaches, wherein the sub-pixel units in the plurality of columns of pixel structures are divided into a plurality of lines of sub-pixel units (switch 12La and 12Lb); 
the second transistors in a row of the sub-pixel units are connected to a same first gate line (Fig. 12: i.e. gate signal wires 16La, which is part of gate signal wire 16 in Fig. 12,  run horizontally and connect to multiple pixels and sub-pixels in the same row); and the first transistors connected to a row of the sub-pixel units are connected to a same second gate line (Figs. 12, 13: i.e. similarly to 16La, gate signal wire 16c runs horizontally through multiple pixels).

As to claims 6 and 12, Tsuge (Figs. 12, 13) teaches, wherein one second gate line (second gate signal wire 16Lc) connected to the same pixel structure is between two first gate lines (first gate signal wires 16La, 16Lb) connected to the same pixel structure (i.e. Fig. 13 shows 16Lc is between 16La on top and 16Lb on bottom).

	As to claim 13, Tsuge (Figs. 12, 13, 20) teaches, a driving module (controller 4L, source driver 2L and gate driver 1L), configured to:
control, when a first sub-pixel unit in each of the plurality of pixel structures operates, the second transistor of the first sub-pixel unit and the first transistor to be turned on (i.e. when 12La operates, both transistor 20L and switch 17La must turn on during write period Wa as shown in Figs. 13 and 20); and control, when a second sub-pixel unit in each of the plurality of pixel structures operates, the second transistor of the second sub-pixel unit and the first transistor to be turned on (i.e. when 12Lb operates, both transistor 20L and switch 17Lb must turn on during write period Wb as shown in Figs. 13 and 20), wherein the first sub-pixel unit and the second sub-pixel unit are two sub-pixel units sequentially arranged in any one of the pixel structures in a scanning direction of the display panel (Fig. 20: i.e. write periods Wa and Wb operate in sequential manner relative to the positions of pixels 12La and 12Lb).
As to claim 14, Tsuge (Figs. 12,13, 20) teaches, wherein the driving module is further configured to:
provide a gate-on level (i.e. high level for gate signal wire 16La) to a first gate line (gate signal wire 16La) connected to the second transistor of the first sub-pixel unit (i.e. connected to pixel 12La) and a second gate line (second gate signal wire 16Lc) connected to the first transistor when the first sub-pixel unit operates (i.e. when pixel 12La turns on, both first gate signal wire 16La and second gate signal wire 16Lc receive high voltage during writing period Wa)(Fig. 20), 
provide a gate-on level (i.e. high level) to a first gate line (first gate signal wire 16Lb) connected to the second transistor of the second sub-pixel unit and a second gate line (second gate signal wire 16Lc) connected to the first transistor when the second sub-pixel unit operates (i.e. 16Lb and 16Lc turn on during write period Wb)(Fig. 20)..

As to claim 16, Tsuge (Figs. 12, 13, 20) teaches, wherein controlling the second transistor of the first sub-pixel unit and the first transistor to be turned
on comprises:
provide a gate-on level (i.e. high level for gate signal wire 16La) to a first gate line (gate signal wire 16La) connected to the second transistor of the first sub-pixel unit (i.e. connected to pixel 12La) and a second gate line (second gate signal wire 16Lc) connected to the first transistor (i.e. when pixel 12La turns on, both first gate signal wire 16La and second gate signal wire 16Lc receive high voltage during writing period Wa)(Fig. 20),  

provide a gate-on level (i.e. high level) to a first gate line (first gate signal wire 16Lb) connected to the second transistor of the second sub-pixel unit and a second gate line (second gate signal wire 16Lc) connected to the first transistor (i.e. 16Lb and 16Lc turn on during write period Wb)(Fig. 20)..

As to claim 17, Tsuge (Figs. 12, 13, 20) teaches, a display device (liquid crystal display), comprising the display panel as defined in claim 7 (¶ 100).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691